        

[exhibit10akhaemonetic_image1.gif]


Individual letters for, future new EC members




CHANGE IN CONTROL AGREEMENT




This Change in Control Agreement (this “Agreement”), made effective on insert
date (the “Effective Date”), between Haemonetics Corporation, a Massachusetts
corporation with its principal offices at 400 Wood Road, Braintree,
Massachusetts, 02184, (herein referred to as the “Company”) and Name (the
“Officer”). The Company and the Officer are collectively referred to herein as
the “Parties” and individually referred to as a “Party.”


WITNESSETH THAT


WHEREAS, the Officer is employed by the Company as a senior executive of the
Company or one, or more than one, of the Company’s subsidiaries; and


WHEREAS, the Board of Directors of the Company (the “Board”) decided that the
Company should provide certain compensation and benefits to the Officer in the
event that the Officer’s employment is terminated on or after a change in the
ownership or control of the Company under certain circumstances;


NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, for so long as Executive remains a member of the Company’s
Operating Committee, then the Parties agree as follows:


1.
Purpose. The Company considers a sound and vital management team to be
essential. Management personnel who become concerned about the possibility that
the Company may undergo a Change in Control (as defined in Paragraph 2 below)
may terminate employment or become distracted. Accordingly, the Board has
determined to extend this Agreement to minimize the distraction the Officer may
suffer from the possibility of a Change in Control.







2.
Change in Control. The term “Change in Control” for purposes of this Agreement
shall mean the earliest to occur of the following events during the Term (as
defined in Paragraph 3(d) below):



(a)
a person, or any two or more persons acting as a group, and all affiliates of
such person or persons, who prior to such time owned less than thirty-five
percent (35%) of the then outstanding shares of the Company’s $0.01 par value
common stock


Page 1 of 1
BST99 1615257-2.071858.0010

--------------------------------------------------------------------------------

        

(“Common Stock”), shall acquire such additional shares of the Company’s Common
Stock in one or more transactions, or series of transactions, such that
following such transaction or transactions such person or group and affiliates
beneficially own thirty-five percent (35%) or more of the Company’s Common Stock
outstanding,


(b)
closing of the sale of all or substantially all of the assets of the Company on
a consolidated basis to an unrelated person or entity, and



(c)
there is a consummation of any merger, reorganization, consolidation or share
exchange unless the persons who were the beneficial owners of the outstanding
shares of the common stock of Company immediately before the consummation of
such transaction beneficially own more than 50% of the outstanding shares of the
common stock of the successor or survivor entity in such transaction immediately
following the consummation of such transaction. For purposes of this Paragraph
2(c), the percentage of the beneficially owned shares of the successor or
survivor entity described above shall be determined exclusively by reference to
the shares of the successor or survivor entity which result from the beneficial
ownership of shares of common stock of the Company by the persons described
above immediately before the consummation of such transaction.



3.    Term. The initial term of this Agreement shall extend until insert date –
5 yrs from date of letter (the “Initial Term”); provided, however, that this
Agreement shall automatically renew for successive additional five year periods
(“Renewal Terms”) unless notice of nonrenewal is given by either Party to the
other Party at least one year prior to the end of the Initial Term or, if
applicable, the then current Renewal Term; and provided, further, that if a
“Change of Control” occurs during the Term, the Term shall automatically extend
until the second anniversary of the Change in Control (the “Protection
Period”).  The Term of this Agreement shall be the Initial Term plus all Renewal
Terms and, if applicable, the duration of the Protection Period.  At the end of
the Term, this Agreement shall terminate without further action by either the
Company or the Executive. If no Change in Control occurs prior to expiration of
the Term or if the Officer Separates from Service (as defined in Paragraph 4(a)
below) before a Change in Control, or if the Officer is no longer a member of
the Company’s Executive Committee or Operating Committee before a Change in
Control, this Agreement shall automatically terminate without any further
action; provided, however, that Paragraph 13 (regarding arbitration) shall
continue to apply to the extent the Officer disputes the termination of this
Agreement. The obligations of the Company and the Officer under this Agreement
which by their nature may require either partial or total performance after its
expiration shall survive any such expiration.


4.
Severance Benefits. If, during the Protection Period (as defined in Paragraph
3(a)(ii) above), the Officer “Separates from Service” (as defined in Paragraph
5(a) below) due to termination of employment by the Company and its subsidiaries
without “Cause” (as defined in Paragraph 5(b)) or by the Officer due to
“Constructive Termination” (as defined in Paragraph 5(c)) (each, a “Qualifying
Termination”), the Officer shall be entitled to the severance benefits set forth
in this Paragraph 4. The Officer shall not be entitled to severance benefits
upon any other Separation from Service, including a termination of employment by
the


Page 2 of 2
BST99 1615257-2.071858.0010

--------------------------------------------------------------------------------

        

Company for “Cause” or due to the Officer’s death or Disability (as defined in
Paragraph 5(d)). The payments and benefits provided for under this Paragraph 4
shall be in lieu of any other severance benefits otherwise payable by the
Company to the Officer and shall be subject to reduction due to application of
the Section 280G Cap as provided under Paragraph 6 below. Payment of the
severance benefits as may be reduced by the 280G Cap, if applicable, shall
commence 30 days after a Qualifying Termination, provided that the Officer has
timely executed a release that is not revoked as provided under Paragraph 7
below. No severance benefit shall be paid if the Executive has not timely
executed a release under Paragraph 7.


(a)    Salary and Bonus Amount. The Company will pay to the Officer thirty days
after a Qualifying Termination a lump sum cash amount equal to the product
obtained by multiplying:


(i)
the sum of (A) salary at the annualized rate which was being paid by the Company
and/or subsidiaries to the Officer immediately prior to the time of such
termination or, if greater, at the time of the Change in Control plus (B) the
annual target bonus and/or any other annual cash incentive award opportunity
applicable to the Officer at the time of the Qualifying Termination or, if
greater, at the time of the Change in Control, by



(ii)
2.0



(b)    Payment for Welfare Benefits. The Officer shall be entitled to receive a
lump sum cash amount intended to cover the approximate cost of the Company’s
portion of the premiums necessary to continue the coverage under the Officer’s
medical, dental, life insurance and disability insurance coverages
(collectively, the “Welfare Benefits”) as in effect upon Separation from Service
for a period of two years following a Qualifying Termination. For avoidance of
doubt, medical coverage for this purpose shall include medical coverage provided
to members of the Executive’s immediate family under a Company sponsored plan,
policy or program at the time of the Executive’s employment termination, and
premiums with respect to medical and dental coverage shall be determined using
the rate charged for COBRA coverage. The Officer shall be entitled to elect
continued Welfare Benefit is as provided under any employee benefit plan, policy
or program sponsored by the Company as in effect on the Officer’s Separation
from Service, including but not limited to COBRA.


(c)    Outplacement Services. In the event of a Qualifying Termination, the
Company shall provide to the Officer executive outplacement services provided on
a one-to-one basis by a senior counselor of a firm nationally recognized as a
reputable national provider of such services for up to twelve months following
Separation from Service, plus evaluation testing, at a location mutually
agreeable to the Parties, up to a maximum amount of $35,000. If the executive
elects not to take advantage of such program within 30 days of separation,
unless otherwise agreed in writing, there will be no obligation to continue this
service. In no circumstance will the Company provide a cash payment in lieu of
the use of these services.

Page 3 of 3
BST99 1615257-2.071858.0010

--------------------------------------------------------------------------------

        



(d)    Equity Awards. The vesting of the Officer’s Equity Awards shall be
governed by this Section 4(d). The term “Equity Award” shall mean stock options,
stock appreciation rights, restricted stock, restricted stock units, performance
shares or any other form of award that is measured with reference to the
Company’s Common Stock.


(i)
The vesting of the Officer’s Equity Awards granted on or after the Effective
Date that vest solely on the basis of continued employment with the Company or
any of its subsidiaries shall be accelerated solely by reason of a Change in
Control only if the surviving corporation or acquiring corporation following a
Change in Control refuses to assume or continue the Officer’s Equity Awards or
to substitute similar Equity Awards for those outstanding immediately prior to
the Change in Control. If such Officer’s Equity Awards are so continued, assumed
or substituted and at any time after the Change in Control the Officer incurs a
Qualifying Termination, then the vesting and exercisability of all such unvested
Equity Awards held by the Officer that are then outstanding shall be accelerated
in full and any reacquisition rights held by the Company with respect to any
such Equity Award shall lapse in full, in each case, upon such termination.



(ii)
The vesting of the Officer’s Equity Awards that vest, in whole or in part, based
upon achieving Performance Criteria shall be accelerated on a pro rata basis by
reason of a Change in Control. The pro rata vesting amount shall equal the
designated target award multiplied by a fraction, the numerator of which is the
number of days the Officer was employed during the award’s performance period as
of the date of the Change in Control, and (b) the denominator is the number of
days in the performance period. For purposes of this Paragraph 4(d),
“Performance Criteria” means any business criteria that apply to the Officer, a
business unit, division, subsidiary, affiliate, the Company or any combination
of the foregoing.



(iii)
Enforcement of the terms of this Paragraph 4(d) shall survive termination of
this Agreement.



Equity Awards granted before the Effective Date shall not be subject to this
Paragraph 4(d).
By accepting severance benefits under this Paragraph 4, the Officer waives the
Officer’s right, if any, to have any payment made under this Paragraph 4 taken
into account to increase the benefits otherwise payable to, or on behalf of, the
Officer under any employee benefit plan, policy or program, whether qualified or
nonqualified, maintained by the Company (e.g., there will be no increase in the
Officer’s tax-qualified retirement plan benefits, non-qualified deferred
compensation plan benefits or life insurance because of severance benefits
received hereunder).



Page 4 of 4
BST99 1615257-2.071858.0010

--------------------------------------------------------------------------------

        

5.
Definitions of “Separation from Service,” “Cause,” “Constructive Termination,”
and “Disability”. For purposes of this Agreement, the following terms shall have
the meanings set forth below:



(a)
The term “Separation from Service” or “Separates from Service” for purposes of
this Agreement shall mean a “separation from service” within the meaning of
Section 409A of the Code (after applying the presumptions in Treas. Reg. Sect.
1.409A-1(h)).



(b)
“Cause” means (i) the Officer’s conviction of (or a plea of guilty or nolo
contendere to) a felony or any other crime involving moral turpitude,
dishonesty, fraud, theft or financial impropriety; or (ii) a determination by a
majority of the Board in good faith that the Officer has (A) willfully and
continuously failed to perform substantially the Officer’s duties (other than
any such failure resulting from the Officer’s Disability or incapacity due to
bodily injury or physical or mental illness), after a written demand for
substantial performance is delivered to the Officer by the Board that
specifically identifies the manner in which the Board believes that the Officer
has not substantially performed the Officer’s duties, (B) engaged in illegal
conduct, an act of dishonesty or gross misconduct, or (C) willfully violated a
material requirement of the Company’s code of conduct or the Officer’s fiduciary
duty to the Company. No act or failure to act on the part of the Officer shall
be considered “willful” unless it is done, or omitted to be done, by the Officer
in bad faith and without reasonable belief that the Officer’s action or omission
was in, or not opposed to, the best interests of the Company or its
subsidiaries. In order to terminate the Officer’s employment for Cause, the
Company shall be required to provide the Officer a reasonable opportunity to be
heard (with counsel) before the Board, which shall include at least ten (10)
business days of advance written notice to the Officer. Further, the Officer’s
attempt to secure employment with another employer that does not breach the
Officer’s non-competition obligations shall not constitute an event of “Cause”.



(c)    “Constructive Termination” means, without the express written consent of
the Officer, the occurrence of any of the following during the Protection Period
(as defined in Paragraph 3(a)(ii) above):


(i)
a material reduction in the Officer’s annual base salary as in effect
immediately prior to a Change in Control or as the same may be increased from
time to time, and/or a material failure to provide the Officer with an
opportunity to earn annual incentive compensation and long-term incentive
compensation at least as favorable as in effect immediately prior to a Change of
Control or as the same may be increased from time to time,



(ii)
a material diminution in the Officer’s authority, duties, or responsibilities as
in effect at the time of the Change in Control;




Page 5 of 5
BST99 1615257-2.071858.0010

--------------------------------------------------------------------------------

        

(iii)
a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Officer is required to report (it being understood that
if the Officer reports to the Board, a requirement that the Officer report to
any individual or body other than the Board will constitute “Constructive
Termination” hereunder);



(iv)
a material diminution in the budget over which the Officer retains authority;



(v)
the Company’s requiring the Officer to be based anywhere outside a fifty mile
radius of the Company’s offices at which the Officer is based as of immediately
prior to a Change of Control (or any subsequent location at which the Officer
has previously consented to be based) except for required travel on the
Company’s business to an extent that is not substantially greater than the
Officer’s business travel obligations as of immediately prior to a Change in
Control or, if more favorable, as of any time thereafter; or



(vi)
any other action or inaction that constitutes a material breach by the Company
or any of its subsidiaries of the terms of this Agreement.



In no event shall the Officer be entitled to terminate employment with the
Company on account of “Constructive Termination” unless the Officer provides
notice of the existence of the purported condition that constitutes
“Constructive Termination” within a period not to exceed ninety (90) days of its
initial existence, and the Company fails to cure such condition (if curable)
within thirty (30) days after the receipt of such notice.


(d)
“Disability” means the Officer’s inability, due to physical or mental incapacity
resulting from injury, sickness or disease, for one hundred and eighty (180)
days in any twelve-month period to perform his duties hereunder.



6.    Section 280G Restriction. Notwithstanding any provision of this Agreement
to the contrary, the following provisions shall apply:


(a)
If it is determined that part or all of the compensation and benefits payable to
the Officer (whether pursuant to the terms of this Agreement or otherwise)
before application of this Paragraph 6 would constitute “parachute payments”
under Section 280G of the Code, and the payment thereof would cause the Officer
to incur the 20% excise tax under Section 4999 of the Code, then the amounts
otherwise payable to or for the benefit of the Officer pursuant to this
Agreement (or otherwise) that, but for this Paragraph 6 would be “parachute
payments,” (referred to below as the “Total Payments”) shall either (i) be
reduced so that the present value of the Total Payments to be received by the
Officer will be equal to three times the “base amount” (as defined under Section
280G of the Code less $1,000 (the “280G Cap”), or (ii) paid in full, whichever
produces the better after-tax position to the Officer (taking into account all
applicable taxes, including but not limited to the excise tax under Section


Page 6 of 6
BST99 1615257-2.071858.0010

--------------------------------------------------------------------------------

        

4999 of the Code and any federal and state income and employment taxes). Any
required reduction under clause (A) above shall be made in a manner that
maximizes the net after-tax amount payable to the Officer, as reasonably
determined by the Consultant (as defined below).


(b)
All determinations required under this Paragraph 6 shall be made by a nationally
recognized accounting, executive compensation or law firm appointed by the
Company (the “Consultant”) that is reasonably acceptable to the Officer on the
basis of “substantial authority” (within the meaning of Section 6662 of the
Code). The Consultant’s fee shall be paid by the Company. The Consultant shall
provide a report to the Officer that may be used by the Officer to file the
Officer’s federal tax returns.



(c)
It is possible that payments could be made by the Company that should not have
been made pursuant to this Paragraph 6. If a reduced payment or benefit is
provided and through error or otherwise that payment or benefit, when aggregated
with other payments and benefits from the Company (or its subsidiaries) used in
determining the 280G Cap, then the Officer shall immediately repay such excess
in cash to the Company upon notification that an overpayment has been made.



(d)
Nothing in this Paragraph 6 shall require the Company to be responsible for, or
have any liability or obligation with respect to, any excise tax liability under
Section 4999 of the Code.



7.
Release. The Officer agrees that the Company will have no obligations to the
Officer under Paragraph 4 above until the Officer executes a release in a form
acceptable by the Company and, further, will have no further obligations to the
Officer under Paragraph 4 if the Officer revokes such release. The Officer shall
have 21 days after Separation from Service to consider whether or not to sign
the release. If the Officer fails to return an executed release to the Company’s
Vice President of Human Resources within such 21 day period, or the Officer
subsequently revokes a timely filed release, the Company shall have no
obligation to pay any amounts or benefits under Paragraph 4 of this Agreement.



8.
No Interference with Other Vested Benefits. Regardless of the circumstances
under which the Officer may terminate from employment, the Officer shall have a
right to any benefits under any employee benefit plan, policy or program
maintained by the Company which the Officer had a right to receive under the
terms of such employee benefit plan, policy or program after a termination of
the Officer’s employment without regard to this Agreement. The Company shall
within thirty (30) days of Separation from Service pay the Officer any earned
but unpaid base salary and bonus, shall promptly pay the Officer for any earned
but untaken vacation and shall promptly reimburse the Officer for any incurred
but unreimbursed expenses which are otherwise reimbursable under the Company’s
expense reimbursement policy as in effect for senior executives immediately
before the Officer’s employment termination.




Page 7 of 7
BST99 1615257-2.071858.0010

--------------------------------------------------------------------------------

        

9.
Consolidation or Merger. If the Company is at any time before or after a Change
in Control merged or consolidated into or with any other corporation,
association, partnership or other entity (whether or not the Company is the
surviving entity), or if substantially all of the assets thereof are transferred
to another corporation, association, partnership or other entity, the provisions
of this Agreement will be binding upon and inure to the benefit of the
corporation, association, partnership or other entity resulting from such merger
or consolidation or the acquirer of such assets (collectively, “acquiring
entity”) unless the Officer voluntarily elects not to become an employee of the
acquiring entity as determined in good faith by the Officer. Furthermore, in the
event of any such consolidation or transfer of substantially all of the assets
of the Company, the Company shall enter into an agreement with the acquiring
entity that shall provide that such acquiring entity shall assume this Agreement
and all obligations and liabilities under this Agreement; provided, that the
Company’s failure to comply with this provision shall not adversely affect any
right of the Officer hereunder. This Paragraph 9 will apply in the event of any
subsequent merger or consolidation or transfer of assets.



In the event of any merger, consolidation or sale of assets described above,
nothing contained in this Agreement will detract from or otherwise limit the
Officer’s right to or privilege of participation in any restricted stock plan,
bonus or incentive plan, stock option or purchase plan, profit sharing, pension,
group insurance, hospitalization or other compensation or benefit plan or
arrangement which may be or become applicable to officers of the corporation
resulting from such merger or consolidation or the corporation acquiring such
assets of the Company.


In the event of any merger, consolidation or sale of assets described above,
references to the Company in this Agreement shall, unless the context suggests
otherwise, be deemed to include the entity resulting from such merger or
consolidation or the acquirer of such assets of the Company.


10.
No Mitigation. The Company agrees that the Officer is not required to seek other
employment after a Qualifying Termination or to attempt in any way to reduce any
amounts payable to the Officer by the Company under Paragraph 4 of this
Agreement. Further, the amount of any payment or benefit provided for in this
Agreement shall not be reduced by any compensation earned by the Officer as the
result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Officer to the Company, or
otherwise.



11.
Payments. All payments provided for in this Agreement shall be paid in cash in
the currency of the primary jurisdiction in which the Executive provided
services to the Company and its subsidiaries immediately prior to Separation
from Service. The Company shall not be required to fund or otherwise segregate
assets to ensure payments under this Agreement.



12.
Tax Withholding; Section 409A.




Page 8 of 8
BST99 1615257-2.071858.0010

--------------------------------------------------------------------------------

        

(a)
All payments made by the Company to the Officer or the Officer’s dependents,
beneficiaries or estate will be subject to the withholding of such amounts
relating to tax and/or other payroll deductions as may be required by law.



(b)
The Parties intend that the benefits and payments provided under this Agreement
shall be exempt from, or comply with, the requirements of Section 409A of the
Code. Notwithstanding the foregoing, the Company shall in no event be obligated
to indemnify the Officer for any taxes or interest that may be assessed by the
IRS pursuant to Section 409A of the Code.



13.
Arbitration.



(a)
The Parties shall submit any disputes arising under this Agreement to an
arbitration panel conducting a binding arbitration in Boston, Massachusetts or
at such other location as may be agreeable to the Parties, in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association in effect on the date of such arbitration (the “Rules”),
and judgment upon the award rendered by the arbitrator or arbitrators may be
entered in any court having jurisdiction thereof. The award of the arbitrator
shall be final and shall be the sole and exclusive remedy between the Parties
regarding any claims, counterclaims, issues or accountings presented to the
arbitrator.



(b)
The Parties agree that the arbitration shall be conducted by one (1) person
mutually acceptable to the Company and the Officer, provided that if the Parties
cannot agree on an arbitrator within thirty (30) days of filing a notice of
arbitration, the arbitrator shall be selected by the manager of the principal
office of the American Arbitration Association in Suffolk County in the
Commonwealth of Massachusetts. Any action to enforce or vacate the arbitrator’s
award shall be governed by the federal Arbitration Act, if applicable, and
otherwise by applicable state law.



(c)
If either Party pursues any claim, dispute or controversy against the other in a
proceeding other than the arbitration provided for herein, the responding Party
shall be entitled to dismissal or injunctive relief regarding such action and
recovery of all costs, losses and attorney’s fees related to such action.



(d)
All of Officer’s reasonable costs and expenses incurred in connection with such
arbitration shall be paid in full by the Company promptly on written demand from
the Officer, including the arbitrators’ fees, administrative fees, travel
expenses, out-of-pocket expenses such as copying and telephone, court costs,
witness fees and attorneys’ fees; provided, however, the Company shall pay no
more than $50,000 per year in attorneys’ fees unless a higher figure is awarded
in the arbitration, in which event the Company shall pay the figure awarded in
the arbitration.



(e)
Reimbursement of reasonable costs and expenses under Paragraph 13(d) shall be
administered consistent with the following additional requirements as set forth
in


Page 9 of 9
BST99 1615257-2.071858.0010

--------------------------------------------------------------------------------

        

Treas. Reg. § 1.409A-3(i)(1)(iv): (i) the Officer’s eligibility for benefits in
one year will not affect the Officer’s eligibility for benefits in any other
year; (ii) any reimbursement of eligible expenses will be made on or before the
last day of the year following the year in which the expense was incurred; and
(iii) the Officer’s right to benefits is not subject to liquidation or exchange
for another benefit. Notwithstanding the foregoing, reimbursement for benefits
under this Paragraph 13 shall commence no earlier than six months and a day
after the Officer’s Separation from Service.


(f)
The Officer acknowledges and expressly agrees that this arbitration provision
constitutes a voluntary waiver of trial by jury in any action or proceeding to
which the Officer or the Company may be parties arising out of or pertaining to
this Agreement.



14.
Assignment; Payment on Death.



(a)
The provisions of this Agreement shall be binding upon and shall inure to the
benefit of the Officer, the Officer’s executors, administrators, legal
representatives and assigns and the Company and its successors.



(b)
In the event that the Officer becomes entitled to payments under this Agreement
and subsequently dies, all amounts payable to the Officer hereunder and not yet
paid to the Officer at the time of the Officer’s death shall be paid to the
Officer’s beneficiary. No right or interest to or in any payments shall be
assignable by the Officer; provided, however, that this provision shall not
preclude the Officer from designating one or more beneficiaries to receive any
amount that may be payable after the Officer’s death and shall not preclude the
legal representatives of the Officer’s estate from assigning any right hereunder
to the person or persons entitled thereto under the Officer’s will or, in the
case of intestacy, to the person or persons entitled thereto under the laws of
intestacy applicable to the Officer’s estate. The term “beneficiary” as used in
this Agreement shall mean the beneficiary or beneficiaries so designated by the
Officer to receive such amount or, if no such beneficiary is in existence at the
time of the Officer’s death, the legal representative of the Officer’s estate.



(c)
No right, benefit or interest hereunder shall be subject to anticipation,
alienation, sale, assignment, encumbrance, charge, pledge, hypothecation, or
set-off in respect of any claim, debt or obligation, or to execution,
attachment, levy or similar process, or assignment by operation of law. Any
attempt, voluntary or involuntary, to effect any action specified in the
immediately preceding sentence shall, to the full extent permitted by law, be
null, void and of no effect.



15.
Amendments and Waivers. Except as otherwise specified in this Agreement, this
Agreement may be amended, and the observance of any term of this Agreement may
be waived (either generally or in a particular instance and either retroactively
or prospectively), only with the written consent of the Parties.


Page 10 of 10
BST99 1615257-2.071858.0010

--------------------------------------------------------------------------------

        



16.
Integration. The terms of this Agreement shall supersede any prior agreements,
understandings, arrangements or representations, oral or otherwise, expressed or
implied, with respect to the subject matter hereof which have been made by
either Party, including but not limited to the Prior Agreement. By signing this
Agreement, the Officer releases and discharges the Company from any and all
obligations and liabilities heretofore or now existing under or by virtue of
such prior agreements.



17.
Notices. For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile, (c) on the first
business day following the date of deposit if delivered by guaranteed overnight
delivery service, or (d) on the fourth business day following the date delivered
or mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:



If to the Officer: at the address (or to the facsimile number) shown on the
records of the Company.


If to the Company:


General Counsel
Haemonetics Corporation
400 Wood Road
Braintree, MA 02184


or to such other address as either Party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.




18.
Severability. Any provision of this Agreement held to be unenforceable under
applicable law will be enforced to the maximum extent possible, and the balance
of this Agreement will remain in full force and effect.



19.
Headings of No Effect. The paragraph headings contained in this Agreement are
included solely for convenience or reference and shall not in any way affect the
meaning or interpretation of any of the provisions of this Agreement.



20.
Not an Employment Contract. This Agreement is not an employment contract and
shall not give the Officer the right to continue in employment by Company or any
of its subsidiaries for any period of time or from time to time nor shall this
Agreement give the Officer the right to continued membership on the Company’s
Executive Committee or Operating Committee.. This Agreement shall not adversely
affect the right of the Company or any of its subsidiaries to terminate the
Officer’s employment with or without cause at any time.


Page 11 of 11
BST99 1615257-2.071858.0010

--------------------------------------------------------------------------------

        

Membership on the Company’s Executive Committee and Operating Committee shall be
determined in the sole discretion of the Company’s President and Chief Operating
Officer


21.
Governing Law. This Agreement and its validity, interpretation, performance and
enforcement shall be governed by the laws of the Commonwealth of Massachusetts
(without reference to the choice of law principles thereof).



20.
Counterparts. This Agreement may be executed in counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.



    
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereto duly authorized, and the Officer has signed this Agreement.






HAEMONETICS CORPORATION




Date:    ________________    By: ________________________________
Brian Concannon
Its: President and Chief Executive Officer




Date:    ________________    OFFICER




______________________________

Page 12 of 12
BST99 1615257-2.071858.0010